﻿The delegation of the Ukrainian Soviet Socialist Republic would like to congratulate you warmly, Sir, on your election to the presidency of the General Assembly at its thirty-ninth session and would like to wish you every success in carrying out your responsible duties.
59.	We highly appreciate the skilful guidance of the General Assembly during its thirty-eighth session by Mr. Illueca, the present President of the Republic of Panama.
60.	My delegation would like also to congratulate Brunei Darussalam on its admission to membership of the United Nations.
61.	In the present international situation, which has been greatly aggravated by imperialist circles, the peoples of the world expect the United Nations to concentrate its efforts on solving the central problem of the present day: the prevention of nuclear war. We are deeply convinced that this problem is the one on which attention should be focused at this session of the General Assembly. The solution of other urgent problems facing mankind will depend directly on the world's ability to avoid a nuclear holocaust.
62.	The Soviet Union and other socialist countries have submitted to the General Assembly at this session a series of specific initiatives and proposals. They represent a realistic and well-founded programme of action aimed at curbing the arms race, removing the threat of nuclear war, eliminating conflicts and hotbeds of tension, introducing the fundamental principle of the non-use of force into international relations, returning to detente and maintaining normal relations among States with different social systems.
63.	The implementation of this programme would not only make it possible to eliminate the threat of war, but also help to channel immense material resources into resolving the problems of social and economic development, including the provision of assistance to developing countries.
64.	A number of initiatives by other peace-loving, non-aligned countries have the same thrust.
65.	Unfortunately, we must state that the path towards reaching these vital goals is blocked by grave obstacles, the main one of which is the militaristic foreign policy openly proclaimed and persistently pursued by the United States.
66.	The United States bid for military superiority, the deployment of new United States first-strike nuclear missiles in Western Europe, the stockpiling of enormous nuclear arsenals, and attempts to turn outer space into an arena of the arms race have highly charged the international situation.
67.	Flouting the will of countries and peoples, the United States has made terrorism a State policy and is trying to turn practically the entire planet into a "sphere of its vital interests", as evidenced by events in Lebanon and in Grenada, by what amounts to intervention in El Salvador and the undeclared war against Nicaragua, by the support given to the racist regime of South Africa, by threats against Cuba and Syria, by the escalation of tension in the Persian Gulf, by gross interference in the internal affairs of the Democratic Republic of Afghanistan, and by a growing military presence and the establishment of military bases in many regions of the world.
68.	Having deployed its new nuclear missiles in Western Europe, the United States has disrupted the process of negotiations on the limitation and reduction of nuclear weapons. It has sharply exacerbated nuclear confrontation on the continent and has created a serious new threat to world peace.
69.	United States medium-range nuclear weapons not only pose a threat to East European countries, but also have in their sights dozens of countries in the Middle and Near East and in northern Africa.
70.	Indeed, no verbal subterfuge can conceal the fact that, as new United States missiles are deployed in Europe, the possibility of negotiations has increasingly been blocked and additional barriers are being erected in the way of lowering the level of nuclear armament.
71.	The situation is compounded also by the fact that revanchist sentiments in some Western countries have been on the rise of late. It is true that attempts have been made to convince us that we are supposedly exaggerating this danger. But the Ukrainian people, having experienced all the horrors of the Second World War and having suffered an enormous toll in human lives, cannot remain indifferent to the fact that in some quarters demands are openly voiced to change the borders which now exist in Europe and to revise the treaties concluded by the Federal Republic of Germany. Delirious ideas of "reviving the Reich" within its 1937 borders are being hatched. It should also be noted that cabinet members and other Government officials are participating in revanchist gatherings. Revanchism, combined with United States nuclear missiles, poses a very serious threat to international peace and security.
72.	Recently we have heard in certain Western capitals professions of peaceful intentions and of the need to renew political dialogue. Why, then, the delay? The countries of the socialist community have always strongly favoured, and continue to favour, agreements and an improvement in the political climate. What is needed today is not talk about the usefulness of negotiations, but rather a willingness to conduct negotiations on substantive issues and to reach agreements on the basis of the principle of equality and equal security. What is needed are concrete deeds, not words.
73.	Konstantin U. Chernenko, General Secretary of the Central Committee of the Communist Party of the Soviet Union and Chairman of the Presidium of the Supreme Soviet of the Union of Soviet Socialist Republics, has said in this connection:
"We make an unequivocal appeal to the United States and its allies: it is time for them to reaffirm by concrete deeds their share of responsibility for the fate of the world, to realize the futility of a policy based on a position of strength and on reliance on the arms race, and to demonstrate real, rather than a mere ostensible, readiness to engage in dialogue and negotiations in order to find mutually acceptable solutions to problems on which the future of mankind depends."
74.	The assumption by all nuclear Powers-—following the example of the Soviet Union and in accordance with the will of the overwhelming majority of States Members of the United Nations—of the obligation not to be the first to use nuclear weapons would constitute a decisive contribution to saving mankind from the nuclear threat. As suggested by some countries, such an obligation could be embodied in an international legal instrument. There is no doubt that the implementation in practice of the Soviet Union's well-known initiative for observing certain rules of conduct in relations between nuclear- weapon States would be of great significance.
75.	The international situation would also be greatly improved by the adoption of such measures as a nuclear-weapon freeze by all nuclear Powers—or, initially, by the United States and the Soviet Union on a bilateral basis by way of setting an example for other nuclear Powers and as a major step towards a subsequent reduction and complete prohibition of nuclear weapons.
76.	The Ukrainian SSR supports the Joint Declaration issued on 22 May 1984 by the Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and the United Republic of Tanzania, which, in essence, constitutes an appeal to freeze nuclear arsenals.
77.	The Soviet Union has proposed an immediate agreement to cease the quantitative build-up of all components of nuclear weapons, to renounce deployment of all new kinds and types of nuclear weapons and to establish a moratorium on all nuclear-weapon tests. The conclusion of a treaty on the general and complete prohibition of nuclear-weapon tests would be the logical corollary of that moratorium. Basic provisions of that treaty were proposed by the Soviet Union as long ago as the thirty-seventh session of the General Assembly, which, as is known, supported the elaboration of such a treaty and recommended that the Conference on Disarmament take appropriate action. We believe that it is the direct responsibility of the Conference on Disarmament to make maximum effort to resolve this question, the solution of which is long overdue.
78.	The Ukrainian SSR supports the initiative for the establishment of nuclear-weapon-free zones in various regions of the world, including the European continent.
79.	The question of excluding outer space from the sphere of the arms race is organically linked to the problem of preventing nuclear war. In accordance with a resolution of the thirty-eighth session of the General Assembly, which was adopted by an overwhelming majority of Member States, the Conference on Disarmament should work out a relevant agreement. However, owing to the position of the United States, which is seeking to use outer space as a springboard from which to deliver with impunity a first nuclear strike, negotiations on this important and urgent question have not yet started.
80.	The delegation of the Ukrainian SSR believes that the General Assembly should vigorously oppose any plans to militarize outer space and should demand that negotiations be started immediately on that urgent problem, on both a bilateral and a multilateral basis.
81.	The inexhaustible possibilities of the uses of outer space should be utilized in the interests of all mankind and not to its detriment. It is precisely this desire that motivated the new Soviet proposal to include on the agenda of this session of the General Assembly an item entitled "Use of outer space exclusively for peaceful purposes for the benefit of mankind".
82.	The peaceful exploration of outer space, which has become a symbol of the spectacular achievements of science and technology, is destined to be an effective means of solving many global problems, including that of economic development. The Ukrainian SSR is making a substantial contribution to the peaceful exploration of outer space, and we therefore whole-heartedly endorse the Soviet proposal concerning a radical solution to the problem of how to prevent the militarization of outer space and ensure that it can be used for creative, rather than destructive, purposes.
83.	If there were reliable guarantees that outer space would be free of any weapons, the way would be opened to fruitful co-operation among States in this domain and eventually to the establishment of a world organization for the use of outer space exclusively for peaceful purposes.
84.	The question of prohibiting the development, production, and stockpiling of chemical weapons calls for an immediate solution. The Soviet draft basic provisions of a convention on the subject, which have recently been supplemented, taking into consideration the wishes of a number of countries, with provisions regarding verification of the entire process of destroying chemical weapons, are on the negotiating table at the Conference on Disarmament.
85.	We believe that the draft represents a constructive basis for the prohibition of this particularly barbaric type of weapon of mass destruction. The recent proposal of the Warsaw Treaty States to rid Europe of chemical weapons is also prompted by a desire to achieve that goal. Its implementation would make it possible to diminish considerably the risk of chemical warfare on the continent and, consequently, in the world at large and to begin the reduction of chemical weapons arsenals.
86.	The adoption of such partial regional measures would promote global efforts to expedite the conclusion of a convention banning chemical weapons, which remains the ultimate goal of the Warsaw Treaty States. This would stimulate the adoption of similar measures on other continents as well.
87.	At the same time, it must be noted with regret that the much-touted United States draft treaty on the prohibition of chemical weapons8 is distinctly negative in its approach to this extremely important problem and contains provisions which are unacceptable to many States even at this stage. We have the impression that the United States draft treaty has been submitted with a single purpose in mind and that is to cover up the ongoing accelerated preparations in the United States for the implementation of a $10 billion chemical rearmament programme.
88.	I should also like to recall other proposals put forward by socialist countries. They include a programme of nuclear disarmament in stages aiming at a gradual reduction of nuclear weapons until they are completely eliminated. This programme retains its urgency to this day.
89.	The implementation of a proposal recently submitted by the Warsaw Treaty States to the North Atlantic Treaty Organization [NATO] countries to begin talks on the question of mutual agreement not to increase military expenditures and subsequently to reduce them could be an important step in containing all areas of the arms race. This proposal is taking on particular urgency owing to the unchecked growth of military' appropriations in the budgets of the United States and its NATO partners.
90.	Of great significance in the current situation is the proposal of the socialist countries to conclude a treaty on the mutual non-use of military force and the maintenance of relations of peace between the States of the Warsaw Treaty and those of NATO.
91.	The delegation of the Ukrainian SSR believes that agreement to the proposal of the Mongolian People's Republic for the adoption of a declaration on the right of peoples to peace would be an important moral and political act that would impede the actions of those that entertain the demented idea that it is possible to win a nuclear war. It is a basic duty of each State to exercise this right. The fulfilment of this duty requires that the policies of States, above all nuclear-weapon States, be directed towards eliminating any threat to human survival. The adoption of this proposal by the General Assembly would contribute to the mobilization of the world public's efforts to prevent a nuclear catastrophe and to preserve life on earth.
92.	The delegation of the Ukrainian SSR believes that, in the present dangerous international situation, the United Nations has an important task to accomplish, namely, the adoption of other specific measures also aimed at strengthening international security and, above all, eliminating pockets of tension and military conflicts and stopping acts of aggression in different parts of the world.
93.	In this context, the Soviet initiative concerning the inclusion in the agenda of the present session of an important and urgent item entitled "Inadmissibility of the policy of State terrorism and any actions by States aimed at undermining the socio-political system in other sovereign States" is particularly relevant and timely. We think that, by strongly condemning the policy and practice of State terrorism as a method of dealing with other States and peoples, the General Assembly would make a tangible contribution to establishing political guarantees of peace, strengthening the security of individual States and consolidating international security as a whole.
94.	For almost 40 years now, acute tensions have persisted in the Middle East, where the Israeli aggressor, enjoying the direct support and protection of the United States, continues its policy of occupation and annexation of the Arab lands is engaged in punitive operations against the Palestinian and Lebanese patriots and is threatening Syria. This international terrorism and banditry elevated to the level of a State policy has transformed the Middle East region into a focal point of constant military conflicts which pose a serious threat to world peace.
95.	The vital interests of the peoples of the Middle East, as well as the interests of international security as a whole, demand the earliest achievement of a comprehensive, just and lasting settlement in this region.
96.	The basic principles for and concrete ways and means of solving this problem are embodied in the "Proposals by the Soviet Union on a Middle East settlement". Most important of all, they involve recognition of the inadmissibility of acquiring other peoples' land by means of aggression. Consequently, the territories occupied by Israel since 1967 must be returned to the Arabs. The inalienable right of the Palestinian people—whose sole legitimate representative is the Palestine Liberation Organization [PLO]—to self-determination and to establish their own State must be ensured in practice. Finally, the state of war between the Arab States and Israel must be terminated and all States of the region must be guaranteed the right to a safe and independent existence and development.
97.	A comprehensive, truly just and genuinely lasting Middle East settlement can be reached only through collective efforts in which all the parties concerned participate. An international conference on the Middle East could accomplish this major task. However, the United States and Israel are known to be staunchly opposed to the convening of such a conference.
98.	The continuing exacerbation of the situation in Central America and the escalating armed interference by the United States in the affairs of the sovereign States of that region is a matter of grave concern. The piratical invasion of independent Grenada by the United States and its continuing occupation can only be qualified as terrorism.
99.	The undeclared war being waged by the United States against Nicaragua through forming, arming and infiltrating that country with gangs of mercenaries is an act of State terrorism.
100.	The same is true of United States policy in El Salvador, where reactionary factions, assisted and supported by Washington, are committing genocide against their own people in the hope of quenching the flames of their liberation struggle.
101.	The Ukrainian SSR is strongly opposed to United States interference in the internal affairs of the sovereign States in Central America. We advocate a just political solution to the problems of this region through negotiation. We support the constructive proposals by Nicaragua and commend the efforts of the Contadora Group to prevent a large-scale conflict in that region. The Security Council and the General Assembly at its current session can and should play an important role in easing tensions and bringing about a political settlement in that area.
102.	A dangerous hotbed of tension persists in southern Africa. Bolstered by the United States and some other Western countries, the racist regime in Pretoria is pursuing a policy of aggression and destabilization vis-a-vis the neighbouring African States. It is intensifying its reign of terror and repression against the indigenous populations of South Africa and illegally occupied Namibia and continues to block a settlement in Namibia.
103.	The Ukrainian SSR supports the demand that the Security Council invoke comprehensive and mandatory sanctions against South Africa, in conformity with Chapter VII of the Charter of the United Nations, in order to make the racists immediately withdraw their forces from Namibia, cease their aggressive actions against neighbouring States— above all, Angola—and abolish the shameful system of apartheid.
104.	We are resolutely opposed to the policy of the United States and other NATO countries and Israel aimed at expanding military, political and economic co-operation with the racist regime of Pretoria.
105.	The Ukrainian SSR condemns illegal actions by the United States to dismember the Trust Territory of the Pacific Islands—Micronesia—and virtually to annex it and turn it into yet another strategic military springboard. Preventing the colonial enslavement of Micronesia and finalizing the process of decolonization in all other colonial and dependent Territories is an imperative need of our time, and the United Nations undoubtedly has an important role to play in attaining that goal.
106.	The threat to the existence of the Republic of Cyprus as an independent, territorially integral and non-aligned State has grown considerably as a result of the actions of imperialist forces to foment hotbeds of tension in various regions of the world, including the eastern Mediterranean. In this context, we attach great importance to the mission of the Secretary- General, entrusted to him by the Security Council, to reach a political settlement of the Cyprus problem.
107.	The tasks of improving the situation on the Asian continent are well served by the Soviet proposal dealing with confidence-building measures in the Far East, including measures in the military field, and by the proposal of the Mongolian People's Republic" on concluding a convention on mutual non-aggression and the non-use of force in relations between the States of Asia and the Pacific.
108.	The Ukrainian SSR has always supported the struggle of the Korean people for the peaceful and democratic reunification of their homeland after United States troops have been withdrawn from South Korea. We support the proposals of the Democratic People's Republic of Korea aimed at substantially improving the situation in Korea and creating favourable conditions for a fruitful dialogue between the North and the South.
109.	We are whole-heartedly in favour of a political settlement of the situation around Afghanistan and oppose attempts to use the United Nations in order to interfere in the internal affairs of that country. We fully support the realistic and constructive programme of political settlement put forward by the Government of the Democratic Republic of Afghanistan. The delegation of the Ukrainian SSR would like to stress the importance of creating a favourable atmosphere for the continuation of talks between Afghanistan and Pakistan, conducted through the Personal Representative of the Secretary-General.
110.	We fully support the well-known initiatives of Viet Nam, Laos and the People's Republic of Kampuchea regarding the normalization of the situation in South-East Asia. The countries of Indo-China have reaffirmed their constant readiness to promote dialogue with their neighbours in the interests of easing tensions and developing co-operation.
111.	I should like also to express some thoughts of my delegation regarding the problem of current international economic relations. Imperialist States, and above all the United States, are openly pursuing a policy of undermining the peaceful foundations of trade and economic relations between States and blocking the restructuring of international economic relations on a just and democratic basis. In defiance of the generally accepted norms of relations between States, the ruling circles of those countries are tearing up agreements reached, setting up a trade, credit and technology blockade, and employing methods of strong-arm pressure, embargo and sanctions against those States which reject their dictates.
112.	By making use of their predominant position in the world capitalist economy, they are seeking to shift onto the developing countries the deleterious consequences of economic crises, inflation and other upheavals that have become constant and characteristic features of the capitalist system today.
113.	Last June, the member countries of the Council for Mutual Economic Assistance adopted a declaration entitled "Maintenance of peace and international economic co-operation", which constitutes an elaborate programme of action to improve international relations. This programme envisages the implementation of recommendations and agreements, including those adopted within the United Nations which have been worked out through the collective efforts of States and are aimed at developing mutually beneficial, fruitful economic co-operation and establishing a new international economic order.
114.	The adoption of effective decisions and actions to implement the proposals contained in the declaration would undoubtedly promote the successful development of international economic co-operation and constitute major contribution to consolidating international, peace and security.
115.	Recently, the Ukrainian people have been celebrating the fortieth anniversary of the liberation of the Ukraine from the Fascist aggressor. Next year—1985—we will solemnly, together with all peace-loving nations, mark the fortieth anniversary of the great victory in the Second World War. All the peoples who fought against fascism and militarism contributed to that victory. The Soviet Union's decisive role in it is indisputable.
116.	The enormous sacrifices offered on the altar of that victory demand that we do everything that we can to avert and eliminate the threat of a new world war. This is the thrust of all efforts by the Communist Party of the Soviet Union and the Soviet State. Vladimir V. Shcherbitsky, Member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and First Secretary of the Central Committee of the Communist Party of the Ukrainian SSR, has noted in this connection:
"The Soviet people realize that the objective of the clear and consistent peace-loving policy of the Communist Party of the Soviet Union is to build confidence among nations and to return to detente and co-operation. Our party and Government and our friends are taking all possible measures to preserve peace for the present and succeeding generations."
117.	The Ukrainian SSR will continue actively to support the efforts of the United Nations aimed at averting the threat of nuclear war, curbing the arms race, eliminating pockets of tension and expanding and deepening mutually beneficial co-operation among States in accordance with the Charter of the United Nations.
